Citation Nr: 0024750	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  94-18 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for organic brain 
syndrome (dementia), rated as 30 percent disabling prior to 
August 4, 1998, and as 70 percent disabling as of August 4, 
1998.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1941 to October 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1992 RO rating decision that denied service 
connection for a psychiatric disability, claimed as post-
traumatic stress disorder (PTSD), and a skin condition, and 
denied an increased evaluation for organic brain syndrome 
(rated 30 percent).  The veteran appealed the denial of 
service connection for PTSD and a skin condition.  At a 
hearing in August 1993, he clarified the issue for appellate 
consideration as entitlement to an increased evaluation for 
organic brain syndrome and withdrew the appeal with the 
issues of service connection for PTSD and a skin condition.  
A December 1999 RO rating decision increased the evaluation 
for organic brain syndrome from 30 to 70 percent, effective 
from August 4, 1998.  Since the maximum schedular rating has 
not been assigned for the organic brain syndrome, the issue 
of entitlement to an increased evaluation for this condition 
is still for appellate consideration.  AB v. Brown, 6 Vet. 
App. 35 (1993).

In a letter dated in August 2000, the Board asked the veteran 
to clarify his request with regard to a hearing before a 
member of the Board.  In correspondence received in August 
2000, the veteran's wife and fiduciary for VA funds notified 
the Board that the veteran was now living in an assisted 
living facility and no longer wanted a hearing.

In a written argument dated in September 2000, the 
representative requested special monthly compensation for the 
veteran based on his need of aid and attendance of another 
person.  This matter has not been adjudicated by the RO and 
it will not be addressed by the Board.  This issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's organic brain syndrome was manifested 
primarily by mild memory loss, attention difficulties, 
difficulties with perseveration, low spontaneity, difficulty 
in encoding recent information, difficulty in 
conceptualization, and impaired impulse control that produced 
definite social and industrial impairment or occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks prior to August 4, 1998.

2.  Prior to that date, symptoms such as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking disturbances of 
motivation and mood; impaired impulse control or other 
symptoms that produced occupational and social impairment 
with reduced reliability and productivity or considerable 
industrial and social impairment were not demonstrated.

3.  The organic brain syndrome has been manifested primarily 
by gross impairment of thought processes or intellectual 
functions and memory loss that produce total social and 
occupational impairment or total social and industrial 
adaptability as of August 4, 1998.


CONCLUSION OF LAW

The criteria for an increased evaluation for organic brain 
syndrome, rated as 30 percent disabling prior to August 4, 
1998, are not met; the criteria for a 100 percent evaluation 
for organic brain syndrome as of August 4, 1998, are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 
9304, effective prior to November 7, 1996; and 4.130, Code 
9304, effective as of November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from July 1941 to October 
1945.

Service medical records show that the veteran sustained a 
brain concussion.

A December 1945 RO rating decision granted service connection 
for residuals of cerebral concussion.  A 10 percent 
evaluation was assigned for this condition, effective from 
October 1945.

A September 1950 RO rating decision increased the evaluation 
for traumatic encephalopathy (previously residuals of 
cerebral concussion) from 10 to 30 percent, effective from 
January 1950.  A review of subsequent RO rating decisions 
show that this disability is now classified as organic brain 
syndrome and that the 30 percent evaluation remained 
unchanged until the December 1999 RO rating decision.

VA and private medical reports show that the veteran was 
treated and evaluated for his organic brain syndrome in the 
1990's.  The more salient medical reports with regard to his 
claim for a higher rating for this condition are discussed in 
the following paragraphs.

The veteran underwent a VA psychiatric examination in 
September 1992.  He reported marital problems with his 
current wife, second marriage, and problems with 
irritability.  It was noted that he had worked for the U.S. 
Post Office until his retirement in 1980.  His speech was 
spontaneous with evidence of good humor.  His speech was 
sometimes rambling and irrelevant.  There was no evidence of 
formal thought disorder.  He was oriented in all 3 spheres.  
There were spotty gaps in memory, primarily recent memory, 
although at times it seemed adequate.  The diagnosis was 
organic brain syndrome.  It was noted that the veteran 
demonstrated significant cognitive difficulties.

The veteran and his wife testified at a hearing in August 
1993.  The testimony was to the effect that the veteran had 
problems with memory, concentration, confusion, and violent 
outbursts.

The veteran underwent a VA psychological evaluation in 
January 1994.  It was found that the veteran experienced 
genuine periods of confusion and disorientation, and that 
episodes of irritability may be frequently beyond his 
control.  It was noted that he was experiencing 
family/marital difficulties that tended to increase his 
irritability.  The Axis I diagnoses were organic mental 
syndrome, not otherwise specified; and adjustment disorder, 
mild to moderate with mixed emotion.

The veteran underwent a VA psychiatric examination in 
February 1994.  He complained of becoming irritable easily 
and that he had increased difficulty remembering names and 
dates, especially in recent years.  He was pleasant without 
bizarre behavior.  He talked spontaneously, relevantly, and 
coherently.  His mood was neutral.  He had no homicidal or 
suicidal ideations.  He was oriented to time, place, and 
person.  He had obvious memory deficits to recent events.  He 
had difficulty recalling names, even the President of the 
United States, but eventually he was able to give the name, 
but with an incorrect first name.  He had fair insight.  
Concentration and attention span were good.  It was noted 
that the veteran had difficulty in recalling names and giving 
exact dates, but not to the point that he was socially or 
occupationally impaired.  The Axis I diagnosis was organic 
brain syndrome.  The Axis V diagnosis was 75/35.

A private medical report shows that the veteran was examined 
in June 1994.  Mental status examination showed he was 
oriented and alert.  He scored 27/30 on the mini mental 
status examination.  He was only able to remember 1 of 3 
objects at 5 minutes.  His affect was appropriate and he 
followed all commands without difficulty.  He did not have a 
constructional apraxia.  It was noted that he had a gait 
disorder and possible corticocerebellar degeneration.

The veteran underwent VA examinations in July 1996.  At a 
medical examination he was found to have irritability and 
memory problems probably related to cortical changes of 
aging.  At a psychiatric examination, the examiner noted that 
a review of the veteran's psychiatric history indicated the 
presence of organic brain syndrome that was assessed as mild 
in degree.  The examiner concluded that the veteran had 
chronic organic brain syndrome, not otherwise specified.  The 
examiner noted that the current symptoms of this disorder 
included attention difficulties, difficulties with 
perseveration, low spontaneity, difficulty in encoding recent 
information, and difficulty in conceptualization.  The 
examiner opined that the veteran had emotional outbursts of 
temper that were probably due to the organic brain syndrome 
function partially.

A summary of the veteran's VA hospitalization in August 1996 
notes that he was admitted for deteriorating mental condition 
and having aggressive behavior at home.  On mental status 
examination, he was coherent, relevant, and exhibited no 
bizarre behavior.  He was oriented, but questionable as to 
time and place.  His short-term memory was good and he had 
some patchy long-term memory deficit.  The Axis I diagnosis 
was organic mental disorder with depressive features.  The 
Axis V diagnosis was 60/70.

VA medical reports of the veteran's outpatient treatment in 
the 1990's show that he receives treatment for organic brain 
syndrome.  These reports show that this condition was treated 
with various medications with varied success.  A report of 
his treatment in November 1996 shows that he was seen in the 
mental hygiene clinic and reported that things were going 
better at home with his wife.  A report of his psychiatric 
treatment in March 1997 reveals that his organic brain 
syndrome was in good control.  A report of his psychiatric 
treatment in September 1997 shows that he was having problems 
with his medication in controlling his anger.  The examiner 
expressed some doubt as to whether or not the veteran's rage 
attacks were related to his organic brain syndrome.  A report 
of his psychiatric treatment in March 1998 notes that things 
were going pretty good, and his wife reported that the 
medication was helping.

The veteran underwent a VA psychiatric examination on August 
4, 1998.  His primary complaints were with memory and 
difficulty concentrating.  He stated that at times he did not 
know the day of the week or the day of the month.  He 
appeared to be in poor psychological health and the examiner 
had to often repeat questions.  The veteran was repetitive in 
responses.  He score 23 in the mini-mental status 
examination.  He correctly reported the name of the city, 
county, state, and type of hospital he was in.  He was unable 
to describe a single newsworthy item of current importance.  
He was unable to name the president prior to the current one.  
He was unable to do serial substraction.  The examiner 
concluded that the veteran had dementia of multiple origins 
and considered him incompetent to manage his financial 
affairs.

A VA report of the veteran's psychiatric treatment in 
September 1999 shows that his organic brain syndrome was 
progressive.


B.  Legal Analysis

The veteran's claim for an increased evaluation for organic 
brain syndrome is well grounded, meaning it is plausible.  
The Board recognizes that veteran is currently living in an 
assisted living facility and that a report of his current 
mental capacity was being prepared for submission to VA, but 
the Board finds that the veteran's claim can be reviewed 
without this evidence because of the favorable decision below 
with regard to the current severity of the organic brain 
syndrome.  Under the circumstances, the Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 10 percent evaluation is warranted for dementia associated 
with brain trauma with symptoms that produce mild social and 
industrial impairment.  A 30 percent evaluation requires 
definite impairment of social and industrial adaptability.  A 
50 percent rating requires considerable impairment of social 
and industrial adaptability.  A 70 percent evaluation 
requires symptomatology that is less than that required for a 
100 percent evaluation, but that nevertheless produces severe 
impairment of social and industrial adaptability.  A 
100 percent evaluation requires impairment of intellectual 
functions, orientation, memory and judgment, and lability and 
shallowness of affect of such extent, severity, depth, and 
persistence as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132, diagnostic code 9304, 
effective prior to Nov. 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other psychiatric rating terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1)(West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c). 

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCREC 3-2000.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9304, effective 
November 7, 1996, dementia due to head trauma will be rated 
as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

The evidence shows that the veteran has memory loss and angry 
outbursts that are due to many conditions.  Since these 
manifestations cannot be disassociated from the service-
connected organic brain syndrome, they will be considered in 
the evaluation of this condition.  38 C.F.R. § 4.14 (1999).

The testimony of the veteran and his wife at the hearing in 
1993 is to the effect that he had worsening organic brain 
syndrome manifested by memory loss, concentration problems, 
confusion, and violent outbursts.  The overall medical 
evidence supports this evidence to the extent that it 
indicates that the veteran's organic brain syndrome was 
manifested primarily by mild memory loss, attention 
difficulties, difficulties with perseveration, low 
spontaneity, difficulty in encoding recent information, 
difficulty in conceptualization, and impaired impulse 
control, prior to the August 4, 1998 VA psychiatric 
examination.  While the evidence indicates that the veteran 
had angry outbursts prior to August 4, 1998, the report of 
his VA psychiatric examination July 1996 indicates that his 
organic brain syndrome was mild in degree prior to that 
examination.  Significant manifestations of organic brain 
syndrome were found at the July 1996 VA psychiatric 
examination, but his GAF score or Axis V diagnosis at the 
time of his VA hospitalization in August 1996 was 60/70.  

A GAF of 60 is indicative of moderate difficulty in social or 
occupational functioning under the provisions of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Third or Fourth Edition (DSM III or DSM 
IV) that is to be used in the evaluation of the veteran's 
PTSD.  The Court defines GAF and cites to the DSM-IV in 
Richard v. Brown, 9 Vet. App. 93, 97 (1997).  A GAF of 70 is 
indicative of mild symptoms.

After consideration of all the evidence, the Board finds that 
the symptoms of the veteran's organic brain syndrome produced 
definite social and industrial impairment or occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks prior to August 4, 1998.  The Board finds that symptoms 
such as flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
impaired impulse control or other symptoms that produced 
occupational and social impairment with reduced reliability 
and productivity or considerable industrial and social 
impairment were not demonstrated prior to August 4, 1998.

As of August 4, 1998, the Board finds that the organic brain 
syndrome is manifested primarily by gross impairment of 
thought processes or intellectual functions and memory loss 
that produce total social and occupational impairment or 
total social and industrial adaptability as demonstrated on 
the report of the August 4, 1998 VA medical examination, and 
reports of his subsequent treatment indicating that this 
condition is progressing.  Hence, the Board finds that the 
evidence supports the assignment of a total rating for the 
organic brain syndrome, effective from August 4, 1998, under 
the criteria of diagnostic code 9304, effective prior to or 
as of November 7, 1996.

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 30 percent for 
the organic brain syndrome at any time prior to August 4, 
1998, under diagnostic code 9304, effective prior to or as of 
November 7, 1996.  Hence, the veteran's claim is denied to 
this extent.  Since the preponderance of the evidence is 
against this part of the veteran's claim, the benefit of the 
doubt doctrine is not for application with regard to it.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

An increased evaluation for organic brain syndrome, rated as 
30 percent disabling prior to August 4, 1998, is denied; an 
increased evaluation of 100 percent for organic brain 
syndrome is granted, effective from August 4, 1998, subject 
to the regulations applicable to the payment of monetary 
benefits.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

